


Exhibit 10.1


MASTERCARD INCORPORATED
SCHEDULE OF NON-EMPLOYEE DIRECTORS’ ANNUAL COMPENSATION
Effective as of June 18, 2013
 
 
 
 
 
ANNUAL RETAINER
 
AMOUNT
Service as a Director
 
$
100,000
Service as Chairman of the Board
 
$
150,000
 
 
COMMITTEE SERVICE RETAINER
 
AMOUNT
Audit Committee Member
 
$
15,000
Human Resources and Compensation Committee Member
 
$
10,000
Nominating and Corporate Governance Committee Member
 
$
10,000
Audit Committee Chairperson
 
$
25,000
Human Resources and Compensation Committee Chairperson
 
$
20,000
Nominating and Corporate Governance Committee Chairperson
 
$
20,000
 
 
EQUITY AWARDS(1)
 
AMOUNT
 
 
 
 
Director
 
$
150,000
Chairman of the Board
 
$
200,000

 
 
(1)
Represents a grant of deferred stock units, restricted stock or alternative
awards under the MasterCard Incorporated 2006 Non-Employee Director Equity
Compensation Plan (the “Plan”), as amended and restated as of June 5, 2012. The
Plan was initially adopted by stockholders of MasterCard Incorporated (the
“Company”) at its annual meeting of stockholders on July 18, 2006. Stockholders
approved the amended and restated Plan at the Company’s annual meeting of
stockholders on June 5, 2012. Pursuant to the terms of the Plan, as amended and
restated, on the date of an annual meeting of stockholders in each year for so
long as the Plan remains in effect, each non-employee director who is elected at
such annual meeting or whose term of office will continue after the date of such
annual meeting, will automatically be awarded a number of either deferred stock
units, restricted stock or an alternative award determined by dividing $150,000
($200,000 in the case of the Chairman of the Board) by the closing price for the
Company’s Class A common stock, par value $0.0001, on the exchange on which the
shares are principally traded for the date of such annual meeting of
stockholders.



